 

Exhibit 10.2

2017 VIAD CORP OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT  - NON-EMPLOYEE DIRECTORS

Effective as of May 18, 2017

 

Shares of Restricted Stock are hereby awarded by Viad Corp (“Corporation”), a
Delaware corporation, effective ___________, 20___, to _________ (“Director”) in
accordance with the following terms and conditions:

 

1.  Share Award.  The Corporation hereby awards the Director________ Shares
(“Shares”) of Common Stock, par value $1.50 per share (“Common Stock”) of the
Corporation pursuant to the 2017 Viad Corp Omnibus Incentive Plan (“Plan”),
subject to the terms, conditions, and restrictions of such Plan and as
hereinafter set forth.

 

2. Restrictions on Transfer and Restriction Period.  

 

(a)During the period commencing on the effective date hereof (“Commencement
Date”) and terminating 3 years thereafter (“Restriction Period”), the Shares may
not be sold, assigned, transferred, pledged, or otherwise encumbered by the
Director, except as hereinafter provided. The Restriction Period shall lapse and
full ownership of Shares will vest at the end of the Restriction Period, subject
to forfeiture and repayment pursuant to paragraph 3.

 

(b)The Board of Directors (“Board”) shall have the authority, in its discretion,
to accelerate the time at which any or all of the restrictions shall lapse with
respect to any Shares, prior to the expiration of the Restriction Period with
respect thereto, or to remove any or all of such restrictions, whenever the
Board may determine that such action is appropriate by reason of change in
applicable tax or other law, or other change in circumstances.

 

3.Forfeiture and Repayment Provisions.

 

(a)Termination of Service.  Except as provided in this paragraph 3 and in
paragraph 8 below or as otherwise may be determined by the Board in its absolute
discretion on a case by case basis, if the Director's service ceases with the
Corporation for any reason (other than termination for Cause, as defined below),
full ownership of the Shares will occur upon lapse of the Restriction Period as
set forth in paragraph 2 and dividends will be paid through such period, in each
case on a pro-rata basis, calculated based on the percentage of time
such  Director served as a director of the Corporation from the Commencement
Date through the date such Director ceases to be a director of the Corporation;
provided, however that full ownership of the shares (versus pro rata ownership)
will occur upon lapse of the Restriction Period if the Director has reached age
60 at the time of service termination and such termination of service is at
least 2 years subsequent to the date of grant; the director has reached age 65
at the time service terminates and such termination of service is at least 6
months subsequent to the date of grant; or such termination of service is at
least 6 months subsequent to the date of grant and Director has terminated
service due to unforeseen hardship or circumstances beyond the control of
Director, as reasonably determined by the Human Resources Committee of the
Board, in its absolute discretion. If the Director's service ceases with

(DRS) 1

--------------------------------------------------------------------------------

 

the Corporation by reason of death or total or partial disability, full
ownership of the shares will occur to the extent not previously earned, upon
lapse of the Restriction Period as set forth in Paragraph 2.   As used herein,
the term "Cause" means (1) the conviction of a participant for committing a
felony under federal law or the law of the state in which such action occurred,
(2) dishonesty in the course of fulfilling a participant's employment duties or
(3) willful and deliberate failure on the part of a participant to perform his
employment duties in any material respect, or such other events as will be
determined by the Committee.  The Committee will have the sole discretion to
determine whether "Cause" exists, and its determination will be final.

 

(b)Non-Compete.  Unless a Change of Control (as defined in the Plan) shall have
occurred after the date hereof:

 

(i)In order to better protect the goodwill of the Corporation and its Affiliates
and to prevent the disclosure of the Corporation's or its Affiliates' trade
secrets and confidential information and thereby help insure the long-term
success of the business, Director, without prior written consent of the
Corporation, will not engage in any activity or provide any services, whether as
a director, manager, supervisor, employee, adviser, agent, consultant, owner of
more than five (5) percent of any enterprise or otherwise, for a period of
eighteen (18) months following the date of Director's termination of service
with the Corporation in connection with the manufacture, development,
advertising, promotion, design, or sale of any service or product which is the
same as or similar to or competitive with any services or products of the
Corporation or its Affiliates (including both existing services or products as
well as services or products known to the Director, as a consequence of
Director's service with the Corporation to be in development):

 

(1)with respect to which Director's work has been directly concerned at any time
during the two (2) years preceding termination of service with the Corporation
or one of its Affiliates, or

 

(2)with respect to which during that period of time Director, as a consequence
of Director's job performance and duties, acquired knowledge of trade secrets or
other confidential information of the Corporation or its Affiliates.

 

(ii)For purposes of the provisions of paragraph 3(b), it shall be conclusively
presumed that  Director has knowledge of information he or she was directly
exposed to through actual receipt or review of memos or documents containing
such information, or through actual attendance at meetings at which such
information was discussed or disclosed.

 

(iii)All Shares subject to the restrictions imposed by paragraph 2 above shall
be forfeited and returned to the Corporation, if Director engages in any conduct
agreed to be avoided pursuant to the provisions of paragraph 3(b) at any time
within eighteen (18) months following the date of Director’s termination of
service with the Corporation.

 

(iv)  If, at any time within  eighteen (18) months following the date
of  Director's termination of  service with the Corporation or any of its
Affiliates, Director engages in any conduct agreed to be avoided pursuant to the
provisions of paragraph 3(b), then all

(DRS) 2

--------------------------------------------------------------------------------

 

consideration (without regard to tax effects) received directly or indirectly by
Director from the sale or other disposition of all Shares which vest during the
two (2) year period prior to Director's termination from service shall be paid
by Director to the Corporation, or such Shares shall be returned to the
Corporation.  Director consents to the deduction from any amounts the
Corporation or any of its Affiliates owes to Director to the extent of the
amounts Director owes the Corporation hereunder.

 

(c)Misconduct.  Unless a Change of Control shall have occurred after the date
hereof:

 

(i)All consideration (without regard to tax effects) received directly or
indirectly by Director from the sale or other disposition of the Shares shall be
paid by Director to the Corporation or such Shares shall be returned to the
Corporation, if the Corporation reasonably determines that during Director's
service with the Corporation or any of its Affiliates:

 

(1)   Director knowingly or grossly negligently engaged in misconduct that
causes a misstatement of the financial statements of Viad or any of its
Affiliates or misconduct which represents a material violation of any code of
ethics of the Corporation applicable to Director or of the Always Honest
compliance program or similar program of the Corporation; or

 

(2)   Director was aware of and failed to report, as required by any code of
ethics of the Corporation applicable to Director or by the Always Honest
compliance program or similar program of the Corporation, misconduct that causes
a misstatement of the financial statements of Viad or any of its Affiliates or
misconduct which represents a material knowing violation of any code of ethics
of the Corporation applicable to Director or of the Always Honest compliance
program or similar program of the Corporation.

 

(ii)Director consents to the deduction from any amounts the Corporation or any
of its Affiliates owes to Director to the extent of the amounts Director owes
the Corporation under this paragraph 3(c).

 

(d)Acts Contrary to Corporation.  Unless a Change of Control shall have occurred
after the date hereof, if the Corporation reasonably determines that at any time
within two (2) years after the lapse of the Restriction Period Director has
acted significantly contrary to the best interests of the Corporation,
including, but not limited to, any direct or indirect intentional disparagement
of the Corporation, then all consideration (without regard to tax effects)
received directly or indirectly by Director from the sale or other disposition
of all Shares which vest during the two (2) year period prior to the
Corporation's determination shall be paid by Director to the Corporation, or
such Shares shall be returned to the Corporation.  Director consents to the
deduction from any amounts the Corporation or any of its Affiliates owes to
Director to the extent of the amounts Director owes the Corporation under this
paragraph 3(d).

 

(DRS) 3

--------------------------------------------------------------------------------

 

(e)The Corporation’s reasonable determination required under paragraphs 3(c)(i)
and 3(d) shall be made by the Human Resources Committee of the Corporation’s
Board of Directors.

 

4.  Certificates for the Shares.  The Corporation shall issue Shares in book
entry or certificated form in the name of the Director, the number of Shares of
which shall equal the amount of the award specified herein, and shall hold such
Shares on deposit for the account of the Director until the expiration of the
restrictions set forth in paragraph 2 above with respect to the Shares
represented thereby. The Shares, if in certificated form, shall bear the
following legend:

 

The transferability of this certificate and the Shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the 2017 Viad Corp Omnibus Incentive Plan and an Agreement entered into
between the registered owner and Viad Corp. Copies of such Plan and Agreement
are on file with the General Counsel of Viad Corp, 1850 North Central Avenue,
Suite 1900, Phoenix, Arizona 85004-4565.

 

The Director agrees that he or she shall execute, at the request of the
Corporation, a stock power covering such award endorsed in blank and that he or
she shall promptly deliver such stock power to the Corporation.

 

5.  Director's Rights.  Except as otherwise provided herein, the Director, as
owner of the Shares, shall have all rights of a shareholder, including, but not
limited to, the right to receive all dividends paid on the Shares and the right
to vote the Shares.

 

6.  Expiration of Restriction Period.  

 

(a)Upon the lapse or expiration of the Restriction Period with respect to any
Shares, the Corporation shall deliver such Shares to the Director (reduced to
the extent provided in paragraph 3(a) in the event service is terminated prior
to lapse of the Restriction Period) together with the related stock power, if
any, held by the Corporation pursuant to paragraph 4 above.  The Shares as to
which the Restriction Period shall have lapsed or expired shall be free of the
restrictions referred to in paragraph 2 above and such certificate shall not
bear thereafter the legend provided for in paragraph 4 above.

 

(b)To the extent permissible under applicable tax, securities, and other laws,
the Corporation will permit Director to satisfy a tax withholding requirement by
directing the Corporation to apply Shares to which Director is entitled as a
result of termination of the Restricted Period with respect to any Shares of
Restricted Stock, in such manner as the Corporation shall choose in its
discretion to satisfy such requirement.

 

7.Adjustments for Changes in Capitalization of Corporation.  In the event of a
change in the Common Stock through stock dividends, stock splits,
recapitalization or other changes

(DRS) 4

--------------------------------------------------------------------------------

 

in the corporate structure of the Corporation during the Restriction Period, the
number of Shares of Common Stock subject to restrictions as set forth herein
shall be appropriately adjusted and the determination of the Board of Directors
of the Corporation as to any such adjustments shall be final, conclusive and
binding upon the Director.  Any Shares of Common Stock or other securities
received, as a result of the foregoing, by the Director with respect to Shares
subject to the restrictions contained in paragraph 2 above also shall be subject
to such restrictions and the certificate(s) or other instruments, if any,
representing or evidencing such Shares or securities shall be legended and
deposited with the Corporation, along with an executed stock power, in the
manner provided in paragraph 4 above.

 

8.Effect of Change in Control.  In the event of a Change in Control (as defined
in the Plan), the restrictions applicable to any Shares awarded hereby shall
lapse, and such Shares shall be free of all restrictions and become fully vested
and transferable to the full extent of the original grant.

 

9.Plan and Plan Interpretations as Controlling.  The Shares hereby awarded and
the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. The Plan provides that
the Human Resources Committee of the Corporation’s Board of Directors may from
time to time make changes therein, interpret it and establish regulations for
the administration thereof.  The Director, by acceptance of this Agreement,
agrees to be bound by said Plan and such Committee actions.

 

10.Compliance with Law.  Shares may not be issued hereunder, or delivered or
redelivered, whenever such issuance, delivery or redelivery would be contrary to
law or the regulations of any governmental authority having jurisdiction.

 

IN WITNESS WHEREOF, the parties have caused this Restricted Stock Agreement to
be duly executed.

 

Dated:  ___________, 20__

VIAD CORP

 

 

 

By:

 

 

 

 

 

ATTEST:

 

 

 

 

This Restricted Stock Agreement shall be effective only upon execution by
Director and delivery to and receipt by the Corporation.

 

 

ACCEPTED:

 

 

 

 

Director

 

(DRS) 5